DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 October 2020 has been entered.
 
Status of the Claims
This action is in response to papers filed 5 October 2020 in which claim 1 was amended. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 6 April 2020 are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection are discussed.
Claims 1-11 are under prosecution.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1-11 are indefinite in Claim 1 for the recitation:
the nanowires, in the presence of one of particular proteins or particular nucleic acids, having passivation of their surfaces altered by adhesion of the one of the particular proteins or particular nucleic acids to the surfaces of the nanowires and causing the biosensor, when the nanowires are irradiated by the light, to generate a different optically induced electrical current as compared to the biosensor in the absence of the one of the particular proteins or particular nucleic acids.

	The recitation defines an intended use for the array i.e. when in the presence of proteins or nucleic acids and when having passivation on the surfaces altered, the biosensor, when irradiated generate current.  The intended use does not clearly define any additional components of the biosensor.   For example, the biosensor and nanowire are not defined as comprising passivation, proteins or nucleic acids.  For all the above reasons, it is unclear how and/or whether the intended use further defines the biosensor and the biosensor components. 	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10-11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Lai et al (2012/0322164, published 20 December 2012).
Regarding Claim 1, Lai teaches a nanowire array attached to a substrate, the array having at least 100 nanowires (e.g. Fig. 19 illustrates a 12x12 array and Fig. 20b illustrates a portion of an array, the portion having more than 100 nanowires).  Lai teaches the array comprises a p-n junction (e.g. ¶ 180-181) wherein the biosensor further comprises a laser have a wavelength of 609 nm, the laser directed at the nanowire array (e.g. Example 2, ¶ 126 and Fig. 50 and related text, ¶ 178).
	As discussed above, the claim defines an intended use for the biosensor without defining how the claimed use further defines the biosensor. 
See In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997). A claimed apparatus must be described by its structure, not its intended use. The mere recitation of an intended use in a claim will not be given any patentable weight. Application of Dense, 156 F.2d 76, 77 (CCPA 1946). "For apparatus claims.., generally patentability 'depends on the claimed structure, not on the use or purpose of that structure.'" Catalina Marketing Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed.Cir.2002).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

	However, it is noted that Lai teaches a passivation layer, analyte analysis and optically induced electrical current in response to the analyte (e.g. ¶ 230-245, see also Fig. 11-13 and related text).
	Regarding Claims 2-3, Lai teaches the substrate and nanowires are silicon (¶ 87, Fig. 11-13, Fig. 22-23 and related text).
	Regarding Claims 4-5, Lai teaches and illustrates the array comprising multiple regions which are electrically isolated and functionalized with different attractants for detection of different analytes (e.g. ¶ 94, ¶ 109-115).
	Regarding Claims 10-11, Lai teaches the nanowires are vertically attached to the substrate and electrically contacted at the base of the nanowires (e.g. figures 1-55 and ¶ 90-95).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al (2012/0322164, published 20 December 2012) in view of Blick et al (2007/0023621, published 1 February 2007).
Regarding Claims 1-11, Lai teaches a nanowire array of Claims 1-5 and 10-11 as discussed above, the nanowire array having at least 100 nanowires (e.g. Fig. 19 illustrates a 12x12 array and Fig. 20b illustrates a portion of an array, the portion having more than 100 nanowires).  Lai clearly illustrates a high-density array of nanowires and teaches a nanowire diameter of 100nm, but is silent regarding the densities as defined by Claim 6-9.
However, the claimed densities were well-known in the art as taught by Blick who teaches a similar biosensor comprising a nanowire array attached to a silicon substrate, the nanowires non-horizontally arranged on the substrate (e.g. Fig. 7 and related text), wherein the nanowires are arrayed at a density of 104-108/cm2 and have a diameter of 50-100 nm (e.g. ¶ 34, ¶ 125).
Lai teaches 100nm nanowires and clearly illustrates high-density nanowire arrays.  Therefore, given the teachings of Blick, it would have been obvious to the ordinary artisan to produce an array of nanowires at the claimed densities based on the well-known array density as exemplified by Blick to thereby optimize the array density as routinely practiced for nanowires having a diameter of 100nm. 
Response to Arguments
Applicant’s arguments have been reviewed but are deemed moot in view of the amendments, withdrawn rejections and new grounds for rejection.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741.  The examiner can normally be reached on Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/           Primary Examiner, Art Unit 1634